—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, challenges the determination finding him guilty of possessing contraband classified as a weapon. The charges stemmed from a manila envelope found, which petitioner admitted belonged to him, containing a razor-type weapon. The misbehavior report, authored by a correction officer who witnessed the event, together with the testimony offered from the correction officers involved in the incident, provide substantial evidence to support the determination of petitioner’s guilt (see, Matter of Norman v Wood, 261 AD2d 755; Matter of Evans v Goord, 256 AD2d 695; Matter of Blanche v Selsky, 253 AD2d 944). Furthermore, it was a credibility issue properly before the Hearing Officer to assess petitioner’s *633claim that he mistakenly identified the envelope as his own (see, Matter of Alvarado v Goord, 252 AD2d 650). We find nothing in the record to support petitioner’s assertion that the Hearing Officer was biased or that the outcome of the hearing flowed from the alleged bias (see, Matter of Monge v Goord, 251 AD2d 804; Matter of Applegate v Coombe, 237 AD2d 836, lv denied 90 NY2d 803). Petitioner’s remaining contentions have been reviewed and found to be without merit.
Cardona, P. J., Mercure, Crew III, Graffeo and Mugglin, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.